
	
		II
		111th CONGRESS
		2d Session
		S. 3779
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2010
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To provide for comprehensive budget reform in order to
		  increase transparency and reduce the deficit.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Deficit Reduction and Budget
			 Reform Act of 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					TITLE I—Joint budget resolution
					Sec. 101. Purposes.
					Sec. 102. Timetable.
					Sec. 103. Joint resolution on the budget.
					Sec. 104. Budget required before spending bills may be
				considered.
					Sec. 105. Amendments to joint resolutions on the
				budget.
					Sec. 106. Continuing appropriations.
					TITLE II—Biennial Budget
					Sec. 201. Effective date.
					Sec. 202. Revision of timetable.
					Sec. 203. Amendments to the Congressional Budget and
				Impoundment Control Act of 1974.
					Sec. 204. Amendments to Rules of the House of
				Representatives.
					Sec. 205. Two-year appropriations; title and style of
				appropriation Acts.
					Sec. 206. Multiyear authorizations.
					Sec. 207. Government strategic and performance plans on a
				biennial basis.
					Sec. 208. Biennial appropriation bills.
					Sec. 209. Assistance by Federal agencies to standing committees
				of the Senate and the House of Representatives.
					TITLE III—DISCRETIONARY SPENDING LIMITS
					Subtitle A—Spending Limits
					Sec. 301. Discretionary spending limits.
					Subtitle B—Reports and Orders 
					Sec. 311. Reports and orders.
					Sec. 312. Spending limits enforcement.
					Sec. 313. Spending reduction order.
					TITLE IV—Legislative Line-Item Veto
					Sec. 401. Short title.
					Sec. 402. Legislative line-item veto.
					Sec. 403. Technical and conforming amendments.
					Sec. 404. Rescission measures considered.
					TITLE V—Biennial Budget Deficit Reduction 
					Sec. 501. Joint Committee on Deficit Reduction.
					Sec. 502. Biennial budget deficit reduction
				legislation.
					TITLE VI—Paygo honesty with respect to trust funds
					Sec. 601. PAYGO and trust funds.
					TITLE VII—Termination of stimulus funding
					Sec. 701. Termination of stimulus funding.
				
			IJoint
			 budget resolution
			101.PurposesParagraphs (1) and (2) of section 2 of the
			 Congressional Budget and Impoundment Control Act of 1974 are amended to read as
			 follows:
				
					(1)to assure
				effective control over the budgetary process; and
					(2)to facilitate the
				determination each year of the appropriate level of Federal revenues and
				expenditures by the Congress and the
				President;
					.
			102.TimetableSection 300 of the Congressional Budget Act
			 of 1974 is amended to read as follows:
				
					300.TimetableThe timetable
				with respect to the Congressional budget process for any fiscal year is as
				follows:
						
							First Session
							
								
									On or before:Action to be
						completed:
									
									First Monday in FebruaryPresident submits his budget.
									
									February
						15Congressional Budget Office submits report to Budget
						Committees.
									
									Not
						later than 6 weeks after President submits budgetCommittees submit views and estimates
						to Budget Committees.
									
									April
						1Budget
						Committees report joint resolution on the budget.
									
									 April
						15Congress completes action on joint resolution on the
						budget.
									
									June
						10House
						Appropriations Committee reports last annual appropriation bill.
									
									June
						15Congress completes action on reconciliation
						legislation.
									
									June
						30House
						completes action on annual appropriation bills.
									
									October
						1Fiscal
						year begins.
									
								
							
					.
			103.Joint
			 resolution on the budget
				(a)Content of Joint
			 Resolutions on the BudgetSection 301(a)(4) of the Congressional
			 Budget Act of 1974 is amended to read as follows:
					
						(4)subtotals of new
				budget authority and outlays for nondefense discretionary spending, defense
				discretionary spending, Medicare, Medicaid, other direct spending (excluding
				interest), and interest; and for emergencies (for the reserve fund in section
				317(b) and for military operations in section
				317(C));
						.
				(b)Additional
			 Matters in Joint ResolutionSection 301(b) of the Congressional
			 Budget Act of 1974 is amended as follows:
					(1)Strike paragraphs
			 (1), and (6) through (9).
					(2)Redesignate
			 paragraphs (2), (3), (4), and (5) accordingly.
					(3)Amend paragraph
			 (3), as redesignated, to read as follows:
						
							(3)set forth such
				other matters, and require such other procedures, relating to the budget as may
				be appropriate to carry out the purposes of the Act, but shall not include a
				suspension or alteration of the application of the motion to strike a provision
				as set forth in section 310(d)(2) or
				(h)(2)(F).
							.
					(c)Required
			 Contents of ReportSection 301(e)(2) of the Congressional Budget
			 Act of 1974 is amended as follows:
					(1)Redesignate
			 subparagraphs (A), (B), (C), (D), (E), and (F) as subparagraphs (B), (C), (E),
			 (F), (H), and (I), respectively.
					(2)Before
			 subparagraph (B) (as redesignated), insert the following new
			 subparagraph:
						
							(A)new budget
				authority and outlays for each major functional category, based on allocations
				of the total levels set forth pursuant to subsection
				(a)(1);
							.
					(3)In subparagraph
			 (C) (as redesignated), strike mandatory and insert direct
			 spending.
					(4)After subparagraph
			 (C) (as redesignated), insert the following new subparagraph:
						
							(D)a measure, as a
				percentage of gross domestic product, of total outlays, total Federal revenues,
				the surplus or deficit, and new outlays for nondefense discretionary spending,
				defense spending, Medicare, Medicaid and other direct spending as set forth in
				such
				resolution;
							.
					(5)After subparagraph
			 (F) (as redesignated), insert the following new subparagraph:
						
							(G)if the joint
				resolution on the budget includes any allocation to a committee other than the
				Committee on Appropriations of levels in excess of current law levels, a
				justification for not subjecting any program, project, or activity (for which
				the allocation is made) to annual discretionary
				appropriations;
							.
					(d)Additional
			 Contents of ReportSection 301(e)(3) of the Congressional Budget
			 Act of 1974 is amended as follows:
					(1)Redesignate
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively, strike
			 subparagraphs (C) and (D), and redesignate subparagraph (E) as subparagraph (D)
			 and strike the period and insert ; and.
					(2)Before
			 subparagraph (B), insert the following new subparagraph:
						
							(A)new budget
				authority and outlays for each major functional category, based on allocations
				of the total levels set forth pursuant to subsection
				(a)(1);
							.
					(3)At the end, add
			 the following new subparagraph:
						
							(E)set forth, if
				required by subsection (f), the calendar year in which, in the opinion of the
				Congress, the goals for reducing unemployment set forth in section 4(b) of the
				Employment Act of 1946 should be
				achieved.
							.
					(e)Budget
			 PresentationAfter section 301(e)(3) add the following new
			 paragraph:
					
						(4)Budget
				FormatIn addition to the
				contents that may be included in the report pursuant to paragraph (3), a
				presentation of the functional categories may also be included as
				follows:
							(A)Principal
				Federal ObligationsActivities intrinsic to the Federal
				Government (including both discretionary and mandatory spending) as
				follows:
								(i)National
				defense;
								(ii)International
				affairs;
								(iii)Veterans
				benefits and services; and
								(iv)Administration of
				justice.
								(B)Federally
				Supported Domestic PrioritiesThe total domestic discretionary spending
				levels as follows:
								(i)Total domestic
				discretionary spending.
								(ii)Optional inclusion of additional specific
				recommended levels.
								(C)Major Domestic
				EntitlementsMajor domestic direct spending programs as
				follows:
								(i)Medicare.
								(ii)Medicaid.
								(iii)Other direct
				spending.
								(iv)Optional
				inclusion of additional specific recommended levels.
								(D)General
				Government and Financial ManagementFunding for financing
				government operations as follows:
								(i)General government.
								(ii)Net
				interest.
								(iii)Allowances.
								(iv)Offsetting
				receipts.
								.
				(f)President’s
			 Budget Submission to Congress(1)The first two sentences
			 of section 1105(a) of title 31, United States Code, are amended to read as
			 follows:
						
							On or after the first Monday in
			 January but not later than the first Monday in February of each year the
			 President shall submit a budget of the United States Government for the
			 following fiscal year which shall set forth the following
			 levels:(A)Totals of new budget authority and
				outlays.
							(B)Total Federal revenues and the amount,
				if any, by which the aggregate level of Federal revenues should be increased or
				decreased by bills and resolutions to be reported by the appropriate
				committees.
							(C)The surplus or deficit in the
				budget.
							(D)Subtotals of new budget authority and
				outlays for nondefense discretionary spending, defense discretionary spending,
				direct spending (excluding interest), and interest, and for emergencies (for
				the reserve fund in section 317(b) and for military operations in section
				317(c)).
							(E)The public debt.
							Each
				budget submission shall include a budget message and summary and supporting
				information and, as a separately delineated statement, the levels requires in
				the preceding sentence for at least each of the 4 ensuing fiscal
				years..
					(2)The third sentence of section 1105(a)
			 of title 31, United States Code, is amended by inserting
			 submission after budget.
					(g)Limitation on
			 the Content of Budget ResolutionsSection 305 of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new subsection:
					
						(e)Limitation on
				Contents(1)It shall not be in order
				in the House of Representatives or in the Senate to consider any joint
				resolution on the budget or any amendment thereto or conference report thereon
				that contains any matter referred to in paragraph (2).
							(2)Any joint resolution on the budget or
				any amendment thereto or conference report thereon that contains any matter not
				permitted in section 301 (a) or (b) shall not be treated in the House of
				Representatives or the Senate as a budget resolution under subsection (a) or
				(b) or as a conference report on a budget resolution under subsection (c) of
				this
				section.
							.
				104.Budget required
			 before spending bills may be considered
				(a)Amendments to
			 Section 302Section 302 of the
			 Congressional Budget Act of 1974 is amended—
					(1)in subsection (a),
			 by striking paragraph (5); and
					(2)in subsection
			 (f)(1)(A), by striking as reported.
					(b)Amendments to
			 Section 303 and Conforming
			 Amendments(1)Section 303 of the
			 Congressional Budget Act of 1974 is amended by striking “(a)
			 In General.—”,
			 by striking has been agreed to and inserting takes effect
			 in subsection (a), and by striking subsections (b) and (c); and
					(2)by striking its section heading and
			 inserting the following new section heading: consideration of
			 budget-related legislation before budget becomes
			 law.
					(c)Expedited
			 Procedures Upon Veto of Joint Resolution on the Budget(1)Title III of the
			 Congressional Budget Act of 1974 is amended by adding after section 315 the
			 following new section:
						
							316.Expedited Procedures Upon Veto of Joint Resolution on the
		  Budget(a)Special
				RuleIf the President vetoes a joint resolution on the budget for
				a fiscal year, the majority leader of the House of Representatives or Senate
				(or his designee) shall introduce a concurrent resolution on the budget or
				joint resolution on the budget for such fiscal year. If the Committee on the
				Budget of either House fails to report such concurrent or joint resolution
				referred to it within five calendar days (excluding Saturdays, Sundays, or
				legal holidays except when that House of Congress is in session) after the date
				of such referral, the committee shall be automatically discharged from further
				consideration of such resolution and such resolution shall be placed on the
				appropriate calendar.
								(b)Procedure in the
				House of Representatives and the Senate
									(1)Except as provided
				in paragraph (2), the provisions of section 305 for the consideration in the
				House of Representatives and in the Senate of joint resolutions on the budget
				and conference reports thereon shall also apply to the consideration of
				concurrent resolutions on the budget introduced under subsection (a) and
				conference reports thereon.
									(2)Debate in the
				Senate on any concurrent resolution on the budget or joint resolution on the
				budget introduced under subsection (a), and all amendments thereto and
				debatable motions and appeals in connection therewith, shall be limited to not
				more than 10 hours and in the House of Representatives such debate shall be
				limited to not more than 3 hours.
									(c)Contents of
				Concurrent ResolutionsAny concurrent resolution on the budget
				introduced under subsection (a) shall be in compliance with section 301.
								(d)Effect of
				Concurrent Resolution on the BudgetNotwithstanding any other
				provision of this title, whenever a concurrent resolution on the budget
				described in subsection (a) is agreed to, then the aggregates, allocations, and
				reconciliation directives (if any) contained in the report accompanying such
				concurrent resolution or in such concurrent resolution shall be considered to
				be the aggregates, allocations, and reconciliation directives for all purposes
				of sections 302, 303, and 311 for the applicable fiscal years and such
				concurrent resolution shall be deemed to be a joint resolution for all purposes
				of this title and the Rules of the House of Representatives and any reference
				to the date of enactment of a joint resolution on the budget shall be deemed to
				be a reference to the date agreed to when applied to such concurrent
				resolution.
								.
					(2)The table of contents set forth in
			 section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is
			 amended by inserting after the item relating to section 315 the following new
			 item:
						
							
								Sec. 316. Expedited procedures upon veto
				of joint resolution on the
				budget.
							
							.
					105.Amendments to
			 joint resolutions on the budget
				(a)DefinitionParagraph
			 (4) of section 3 of the Congressional Budget Act of 1974 is amended to read as
			 follows:
					
						(4)the term
				joint resolution on the budget means—
							(A)a joint resolution
				setting forth the budget for the United States Government for a fiscal year as
				provided in section 301; and
							(B)any other joint
				resolution revising the budget for the United States Government for a fiscal
				year as described in section
				304.
							.
				(b)Additional
			 Amendments to the Congressional Budget and Impoundment Control Act of
			 1974(1)(A)Sections 301, 302, 303,
			 305, 308, 310, 311, 312, 314, 405, and 904 of the Congressional Budget Act of
			 1974 (2 U.S.C. 621 et seq.) are amended by striking concurrent
			 each place it appears and inserting joint.
						(B)Section 301 of the Congressional
			 Budget Act of 1974 is further amended by striking the last sentence.
						(C)(i)Sections 302(d), 302(g),
			 308(a)(1)(A), and 310(d)(1) of the Congressional Budget Act of 1974 are amended
			 by striking most recently agreed to concurrent resolution on the
			 budget each place it occurs and inserting most recently enacted
			 joint resolution on the budget or agreed to concurrent resolution on the budget
			 (as applicable).
							(ii)The section heading of section 301
			 is amended by striking annual adoption of concurrent
			 resolution and inserting joint resolutions;
			 and
							(iii)Section 304 of such Act is amended
			 to read as follows:
								
									304.Permissible Revisions of Budget
		  ResolutionsAt any time after
				the joint resolution on the budget for a fiscal year has been enacted pursuant
				to section 301, and before the end of such fiscal year, the two Houses and the
				President may enact a joint resolution on the budget which revises or reaffirms
				the joint resolution on the budget for such fiscal year most recently enacted,
				and for purposes of the enforcement of the Congressional Budget Act of 1974,
				the chairman of the Budget Committee of the House of Representatives or the
				Senate, as applicable, may adjust levels as needed for the enforcement off of
				the budget
				resolution.
									.
							(D)Sections 302, 303, 310, and 311, of
			 such Act are amended by striking agreed to each place it appears
			 and by inserting enacted.
						(2)(A)Paragraph (4) of section
			 3 of the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 striking concurrent each place it appears and by inserting
			 joint.
						(B)The table of contents set forth in
			 section 1(b) of such Act is amended—
							(i)in the item relating to section 301,
			 by striking Annual adoption of concurrent resolution and
			 inserting Joint resolutions;
							(ii)by striking the item relating to
			 section 303 and inserting the following:
								
									
										Sec. 303. Consideration of budget-related
				legislation before budget becomes
				law.
									
									;
								and(iii)by striking
			 concurrent and inserting joint in the item
			 relating to section 305.
							(c)Conforming
			 Amendments to the Rules of the House of RepresentativesClauses
			 1(d)(1), 4(a)(4), 4(b)(2), 4(f)(1)(A), and 4(f)(2) of rule X, clause 10 of rule
			 XVIII, clause 10 of rule XX, and clauses 7 and 10 of rule XXI of the Rules of
			 the House of Representatives are amended by striking concurrent
			 each place it appears and inserting joint.
				(d)Conforming
			 Amendments to the Balanced Budget and Emergency Deficit Control Act of
			 1985Section 258C(b)(1) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 (2 U.S.C. 907d(b)(1)) is amended by striking
			 concurrent and inserting joint.
				(e)Conforming
			 Amendments to Section 310 Regarding
			 Reconciliation Directives(1)The side heading of
			 section 310(a) of the Congressional Budget Act of 1974 (as amended by section
			 105(b)) is further amended by inserting Joint Explanatory Statement Accompanying
			 Conference Report on before Joint.
					(2)Section 310(a) of such Act is amended
			 by striking A and inserting The joint explanatory
			 statement accompanying the conference report on a.
					(3)The first sentence of section 310(b)
			 of such Act is amended by striking If and inserting If
			 the joint explanatory statement accompanying the conference report
			 on.
					(4)Section 310(c)(1) of such Act is
			 amended by inserting the joint explanatory statement accompanying the
			 conference report on after pursuant to.
					(f)Conforming
			 Amendments to Section 3 Regarding Direct
			 SpendingSection 3 of the Congressional Budget and Impoundment
			 Control Act of 1974 is amended by adding at the end the following new
			 paragraph:
					
						(11)The term
				direct spending has the meaning given to such term in section
				250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of
				1985.
						.
				106.Continuing
			 appropriations
				(a)In
			 GeneralChapter 13 of title 31, United States Code, is amended by
			 inserting after section 1310 the following new section:
					
						1311.Continuing
				appropriations
							(a)(1)If any regular
				appropriation bill for a fiscal year (or, if applicable, for each fiscal year
				in a biennium) does not become law before the beginning of such fiscal year or
				a joint resolution making continuing appropriations is not in effect, there are
				appropriated, out of any money in the Treasury not otherwise appropriated, and
				out of applicable corporate or other revenues, receipts, and funds, excluding
				any budget authority designated as an emergency or temporary funding for
				projects or activities that are not part of ongoing operations, to such sums as
				may be necessary to continue any project or activity for which funds were
				provided in the preceding fiscal year—
									(A)in the corresponding regular
				appropriation Act for such preceding fiscal year; or
									(B)if the corresponding regular
				appropriation bill for such preceding fiscal year did not become law, then in a
				joint resolution making continuing appropriations for such preceding fiscal
				year.
									(2)Appropriations and funds made
				available, and authority granted, for a project or activity for any fiscal year
				pursuant to this section shall be at a rate of operations not in excess of the
				lower of—
									(A)the rate of operations provided for in
				the regular appropriation Act providing for such project or activity for the
				preceding fiscal year;
									(B)in the absence of such an Act, the
				rate of operations provided for such project or activity pursuant to a joint
				resolution making continuing appropriations for such preceding fiscal
				year;
									(C)the rate of operations provided for in
				the regular appropriation bill as passed by the House of Representatives or the
				Senate for the fiscal year in question, except that the lower of these two
				versions shall be ignored for any project or activity for which there is a
				budget request if no funding is provided for that project or activity in either
				version; or
									(D)the annualized rate of operations
				provided for in the most recently enacted joint resolution making continuing
				appropriations for part of that fiscal year or any funding levels established
				under the provisions of this Act.
									(3)Appropriations and funds made
				available, and authority granted, for any fiscal year pursuant to this section
				for a project or activity shall be available for the period beginning with the
				first day of a lapse in appropriations and ending with the earlier of—
									(A)the date on which the applicable
				regular appropriation bill for such fiscal year becomes law (whether or not
				such law provides for such project or activity) or a continuing resolution
				making appropriations becomes law, as the case may be; or
									(B)the last day of such fiscal
				year.
									(b)An appropriation
				or funds made available, or authority granted, for a project or activity for
				any fiscal year pursuant to this section shall be subject to the terms and
				conditions imposed with respect to the appropriation made or funds made
				available for the preceding fiscal year, or authority granted for such project
				or activity under current law.
							(c)Appropriations and
				funds made available, and authority granted, for any project or activity for
				any fiscal year pursuant to this section shall cover all obligations or
				expenditures incurred for such project or activity during the portion of such
				fiscal year for which this section applies to such project or activity.
							(d)Expenditures made
				for a project or activity for any fiscal year pursuant to this section shall be
				charged to the applicable appropriation, fund, or authorization whenever a
				regular appropriation bill or a joint resolution making continuing
				appropriations until the end of a fiscal year providing for such project or
				activity for such period becomes law.
							(e)This section shall
				not apply to a project or activity during a fiscal year if any other provision
				of law (other than an authorization of appropriations)—
								(1)makes an
				appropriation, makes funds available, or grants authority for such project or
				activity to continue for such period; or
								(2)specifically
				provides that no appropriation shall be made, no funds shall be made available,
				or no authority shall be granted for such project or activity to continue for
				such period.
								(f)For purposes of
				this section, the term regular appropriation bill means any annual
				appropriation bill making appropriations, otherwise making funds available, or
				granting authority, for any of the following categories of projects and
				activities:
								(1)Agriculture, rural
				development, Food and Drug Administration, and related agencies
				programs.
								(2)The Department of
				Defense.
								(3)Energy and water
				development, and related agencies.
								(4)State, foreign
				operations, and related programs.
								(5)The Department of
				Homeland Security.
								(6)The Department of
				the Interior, Environmental Protection Agency, and related agencies.
								(7)The Departments of
				Labor, Health and Human Services, and Education, and related agencies.
								(8)Military
				construction, veterans affairs, and related agencies.
								(9)Science, the
				Departments of State, Justice, and Commerce, and related agencies.
								(10)The Departments
				of Transportation, Housing and Urban Development, and related agencies.
								(11)The Legislative
				Branch.
								(12)Financial
				services and general
				government.
								.
				(b)Clerical
			 AmendmentThe analysis of chapter 13 of title 31, United States
			 Code, is amended by inserting after the item relating to section 1310 the
			 following new item:
					
						
							1311. Continuing
				appropriations.
						
						.
				IIBiennial
			 Budget
			201.Effective
			 dateThe provisions of this
			 subtitle shall take effect on January 1 of the calendar year after the year of
			 the enactment of this Act.
			202.Revision of
			 timetableSection 300 of the
			 Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as
			 follows:
				
					300.Timetable(a)In
				GeneralExcept as provided by subsection (b), the timetable with
				respect to the congressional budget process for any Congress (beginning with
				the One Hundred Twelfth Congress or a subsequent Congress, as applicable) is as
				follows:
							
								First Session
								
									
										On or before:Action to be
						completed:
										
										First Monday in FebruaryPresident submits budget
						recommendations.
										
										February
						15Congressional Budget Office submits report to Budget
						Committees.
										
										Not
						later than 6 weeks after budget submissionCommittees submit views and estimates
						to Budget Committees.
										
										April
						1Budget
						Committees report joint resolution on the biennial budget.
										
										May
						15Congress completes action on joint resolution on the
						biennial budget.
										
										May
						15Biennial appropriation bills may be considered in the
						House of Representatives.
										
										June
						10House
						Appropriations Committee reports last biennial appropriation bill.
										
										June
						30House
						completes action on biennial appropriation bills.
										
										October
						1Biennium
						begins.
										
									
								
							
							
								Second Session
								
									
										On or before:Action to be
						completed:
										
										February
						15President submits budget review.
										
										Not
						later than 6 weeks after President submits budget reviewCongressional Budget
						Office submits report to Budget Committees.
										
										The last
						day of the sessionCongress completes action on bills and resolutions
						authorizing new budget authority for the succeeding biennium.
										
									
								
							
						(b)Special
				RuleIn the case of any first session of Congress that begins in
				any year during which the term of a President (except a President who succeeds
				himself) begins, the following dates shall supersede those set forth in
				subsection (a):
							
								First Session
								
									
										On or before:Action to be
						completed:
										
										First
						Monday in AprilPresident submits budget recommendations.
										
										April
						20Committees submit views and estimates to Budget
						Committees.
										
										May
						15Budget
						Committees report joint resolution on the biennial budget.
										
										June
						1Congress
						completes action on joint resolution on the biennial budget.
										
										June
						1Biennial
						appropriation bills may be considered in the House of Representatives.
										
										July
						1House
						Appropriations Committee reports last biennial appropriation bill.
										
										July
						20House
						completes action on biennial appropriation bills.
										
										October
						1Biennium
						begins.
										
									
								
						.
			203.Amendments to
			 the Congressional Budget and Impoundment Control Act of 1974
				(a)Declaration of
			 PurposeSection 2(2) of the Congressional Budget and Impoundment
			 Control Act of 1974 (2 U.S.C. 621(2)) is amended by striking each
			 year and inserting biennially.
				(b)Definitions
					(1)Budget
			 resolutionSection 3(4) of such Act (2 U.S.C. 622(4)) is amended
			 by striking fiscal year each place it appears and inserting
			 biennium.
					(2)BienniumSection
			 3 of such Act (2 U.S.C. 622) (as amended by section 113(a)) is further amended
			 by adding at the end the following new paragraph:
						
							(13)The term
				biennium means the period of 2 consecutive fiscal years beginning
				on October 1 of any odd-numbered
				year.
							.
					(c)Biennial Joint
			 Resolution on the Budget
					(1)Contents of
			 resolutionSection 301(a) of such Act (2 U.S.C. 632(a)) is
			 amended—
						(A)in the matter
			 preceding paragraph (1) by—
							(i)striking
			 April 15 of each year and inserting May 15 of each
			 odd-numbered year;
							(ii)striking
			 the fiscal year beginning on October 1 of such year the first
			 place it appears and inserting the biennium beginning on October 1 of
			 such year;
							(iii)striking
			 the fiscal year beginning on October 1 of such year the second
			 place it appears and inserting each fiscal year in such period;
			 and
							(iv)striking
			 each of the four ensuing fiscal years and inserting each
			 fiscal year in the next 2 bienniums;
							(B)in paragraph (6),
			 by striking for the fiscal year and inserting for each
			 fiscal year in the biennium; and
						(C)in paragraph (7),
			 by striking for the fiscal year and inserting for each
			 fiscal year in the biennium.
						(2)Additional
			 mattersSection 301(b) of such Act (2 U.S.C. 632(b)) is
			 amended—
						(A)in paragraph (3),
			 by striking for such fiscal year and inserting for either
			 fiscal year in such biennium; and
						(B)in paragraph (7),
			 by striking for the first fiscal year and inserting for
			 each fiscal year in the biennium.
						(3)Views of other
			 committeesSection 301(d) of such Act (2 U.S.C. 632(d)) is
			 amended by inserting (or, if applicable, as provided by section
			 300(b)) after United States Code.
					(4)HearingsSection
			 301(e)(1) of such Act (2 U.S.C. 632(e)) is amended by—
						(A)striking
			 fiscal year and inserting biennium; and
						(B)inserting after
			 the second sentence the following: On or before April 1 of each
			 odd-numbered year (or, if applicable, as provided by section 300(b)), the
			 Committee on the Budget of each House shall report to its House the joint
			 resolution on the budget referred to in subsection (a) for the biennium
			 beginning on October 1 of that year..
						(5)Goals for
			 reducing unemploymentSection 301(f) of such Act (2 U.S.C.
			 632(f)) is amended by striking fiscal year each place it appears
			 and inserting biennium.
					(6)Economic
			 assumptionsSection 301(g)(1) of such Act (2 U.S.C. 632(g)(1)) is
			 amended by striking for a fiscal year and inserting for a
			 biennium.
					(7)Section
			 headingThe section heading of section 301 of such Act is amended
			 by striking annual and inserting
			 biennial.
					(8)Table of
			 contentsThe item relating to section 301 in the table of
			 contents set forth in section 1(b) of such Act is amended by striking
			 Annual and inserting Biennial.
					(d)Committee
			 AllocationsSection 302 of such Act (2 U.S.C. 633) is
			 amended—
					(1)in subsection
			 (a)(1) by—
						(A)striking
			 for the first fiscal year of the resolution, and inserting
			 for each fiscal year in the biennium,;
						(B)striking
			 for that period of fiscal years and inserting for all
			 fiscal years covered by the resolution; and
						(C)striking
			 for the fiscal year of that resolution and inserting for
			 each fiscal year in the biennium;
						(2)in subsection
			 (f)(1), by striking for a fiscal year and inserting for a
			 biennium;
					(3)in subsection
			 (f)(1), by striking first fiscal year and inserting
			 either fiscal year of the biennium;
					(4)in subsection
			 (f)(2)(A), by—
						(A)striking
			 first fiscal year and inserting each fiscal year of the
			 biennium; and
						(B)striking
			 the total of fiscal years and inserting the total of all
			 fiscal years covered by the resolution; and
						(5)in subsection
			 (g)(1)(A), by striking April and inserting
			 May.
					(e)Section
			 303 Point of OrderSection 303
			 of such Act (2 U.S.C. 634(a)) is amended by striking for a fiscal
			 year and inserting for a biennium and by striking
			 the first fiscal year and inserting each fiscal year of
			 the biennium.
				(f)Permissible
			 Revisions of Joint Resolutions on the BudgetSection 304 of such
			 Act (2 U.S.C. 635) is amended—
					(1)by striking
			 fiscal year the first two places it appears and inserting
			 biennium;
					(2)by striking
			 for such fiscal year; and
					(3)by inserting
			 before the period for such biennium.
					(g)Procedures for
			 Consideration of Budget ResolutionsSection 305(a)(3) of such Act
			 (2 U.S.C. 636(b)(3)) is amended by striking fiscal year and
			 inserting biennium.
				(h)Completion of
			 House Committee Action on Appropriation BillsSection 307 of such
			 Act (2 U.S.C. 638) is amended—
					(1)by striking
			 each year and inserting each odd-numbered year (or, if
			 applicable, as provided by section 300(b), July 1);
					(2)by striking
			 annual and inserting biennial;
					(3)by striking
			 fiscal year and inserting biennium; and
					(4)by striking
			 that year and inserting each odd-numbered
			 year.
					(i)Completion of
			 House Action on Regular Appropriation BillsSection 309 of such
			 Act (2 U.S.C. 640) is amended—
					(1)by striking
			 It and inserting Except whenever section 300(b) is
			 applicable, it;
					(2)by inserting
			 of any odd-numbered calendar year after
			 July;
					(3)by striking
			 annual and inserting biennial; and
					(4)by striking
			 fiscal year and inserting biennium.
					(j)Reconciliation
			 ProcessSection 310 of such Act (2 U.S.C. 641) is amended—
					(1)in subsection (a),
			 in the matter preceding paragraph (1), by striking any fiscal
			 year and inserting any biennium;
					(2)in subsection
			 (a)(1), by striking such fiscal year each place it appears and
			 inserting any fiscal year covered by such resolution; and
					(3)by striking
			 subsection (f) and redesignating subsection (g) as subsection (f).
					(k)Section
			 311 Point of Order
					(1)In the House of
			 RepresentativesSection 311(a)(1) of such Act (2 U.S.C. 642(a))
			 is amended—
						(A)by striking
			 for a fiscal year and inserting for a
			 biennium;
						(B)by striking
			 the first fiscal year each place it appears and inserting
			 either fiscal year of the biennium; and
						(C)by striking
			 that first fiscal year and inserting each fiscal year in
			 the biennium.
						(2)In the
			 senateSection 311(a)(2) of such Act is amended—
						(A)in subparagraph
			 (A), by striking for the first fiscal year and inserting
			 for either fiscal year of the biennium; and
						(B)in subparagraph
			 (B)—
							(i)by
			 striking that first fiscal year the first place it appears and
			 inserting each fiscal year in the biennium; and
							(ii)by
			 striking that first fiscal year and the ensuing fiscal years and
			 inserting all fiscal years.
							(3)Social security
			 levelsSection 311(a)(3) of such Act is amended by—
						(A)striking
			 for the first fiscal year and inserting each fiscal year
			 in the biennium; and
						(B)striking
			 that fiscal year and the ensuing fiscal years and inserting
			 all fiscal years.
						(l)Maximum Deficit
			 Amount Point of OrderSection 312(c) of the Congressional Budget
			 Act of 1974 (2 U.S.C. 643) is amended—
					(1)by striking
			 for a fiscal year and inserting for a
			 biennium;
					(2)in paragraph (1),
			 by striking first fiscal year and inserting either fiscal
			 year in the biennium;
					(3)in paragraph (2),
			 by striking that fiscal year and inserting either fiscal
			 year in the biennium; and
					(4)in the matter
			 following paragraph (2), by striking that fiscal year and
			 inserting the applicable fiscal year.
					204.Amendments to
			 Rules of the House of Representatives
				(a)Clause 4(a)(1)(A)
			 of rule X of the Rules of the House of Representatives is amended by inserting
			 odd-numbered after each.
				(b)Clause 4(a)(4) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 fiscal year and inserting biennium.
				(c)Clause 4(b)(2) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 each fiscal year and inserting the
			 biennium.
				(d)Clause 4(b) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 and at the end of subparagraph (5), by striking the period and
			 inserting ; and at the end of subparagraph (6), and by adding at
			 the end the following new subparagraph:
					
						(7)use the second
				session of each Congress to study issues with long-term budgetary and economic
				implications, including holding hearings to receive testimony from committees
				of jurisdiction to identify problem areas and to report on the results of
				oversight; and by January 1 of each odd-number year, issuing a report to the
				Speaker which identifies the key issues facing the Congress in the next
				biennium.
						.
				(e)Clause 4(e) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 annually each place it appears and inserting
			 biennially and by striking annual and inserting
			 biennial.
				(f)Clause 4(f) of
			 rule X of the Rules of the House of Representatives is amended—
					(1)by inserting
			 during each odd-numbered year after submits his
			 budget;
					(2)by striking
			 fiscal year the first place it appears and inserting
			 biennium; and
					(3)by striking
			 that fiscal year and inserting each fiscal year in such
			 ensuing biennium.
					(g)Clause 11(i) of
			 rule X of the Rules of the House of Representatives is amended by striking
			 during the same or preceding fiscal year.
				(h)Clause 3(d)(2)(A)
			 of rule XIII of the Rules of the House of Representatives is amended by
			 striking five both places it appears and inserting
			 six.
				(i)Clause 5(a)(1) of
			 rule XIII of the Rules of the House of Representatives is amended by striking
			 fiscal year after September 15 in the preceding fiscal year and
			 inserting biennium after September 15 of the calendar year in which such
			 biennium begins.
				205.Two-year
			 appropriations; title and style of appropriation ActsSection 105 of title 1, United States Code,
			 is amended to read as follows:
				
					105.Title and style
				of appropriations Acts
						(a)The style and
				title of all Acts making appropriations for the support of the Government shall
				be as follows: An Act making appropriations (here insert the object) for
				each fiscal year in the biennium of fiscal years (here insert the fiscal years
				of the biennium)..
						(b)All Acts making
				regular appropriations for the support of the Government shall be enacted for a
				biennium and shall specify the amount of appropriations provided for each
				fiscal year in such period.
						(c)For purposes of
				this section, the term biennium has the same meaning as in section
				3(13) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C.
				622(13)).
						.
			206.Multiyear
			 authorizations
				(a)In
			 GeneralTitle III of the Congressional Budget Act of 1974 (as
			 amended by section 115(a)) is further amended by adding at the end the
			 following new section:
					
						318.Multiyear authorizations of
		  appropriations(a)It shall not be in order
				in the House of Representatives or the Senate to consider any measure that
				contains a specific authorization of appropriations for any purpose unless the
				measure includes such a specific authorization of appropriations for that
				purpose for not less than each fiscal year in one or more bienniums.
							(b)(1)For purposes of this
				section, a specific authorization of appropriations is an authorization for the
				enactment of an amount of appropriations or amounts not to exceed an amount of
				appropriations (whether stated as a sum certain, as a limit, or as such sums as
				may be necessary) for any purpose for a fiscal year.
								(2)Subsection (a) does not apply with
				respect to an authorization of appropriations for a single fiscal year for any
				program, project, or activity if the measure containing that authorization
				includes a provision expressly stating the following: Congress finds
				that no authorization of appropriation will be required for [Insert name of
				applicable program, project, or activity] for any subsequent fiscal
				year..
								(c)For purposes of
				this section, the term measure means a bill, joint resolution,
				amendment, motion, or conference
				report.
							.
				(b)Amendment to
			 Table of ContentsThe table of contents set forth in section 1(b)
			 of the Congressional Budget and Impoundment Control Act of 1974 is amended by
			 adding after the item relating to section 317 the following new item:
					
						
							Sec. 318. Multiyear authorizations of
				appropriations.
						
						.
				207.Government
			 strategic and performance plans on a biennial basis
				(a)Strategic
			 PlansSection 306 of title 5, United States Code, is
			 amended—
					(1)in subsection (a),
			 by striking September 30, 1997 and inserting September
			 30, 2010;
					(2)in subsection
			 (b)—
						(A)by striking
			 at least every three years and all that follows thereafter and
			 inserting at least every 4 years, except that strategic plans submitted
			 by September 30, 2010, shall be updated and revised by September 30,
			 2012; and
						(B)by striking
			 five years forward and inserting six years
			 forward; and
						(3)in subsection (c),
			 by inserting a comma after section the second place it appears
			 and adding including a strategic plan submitted by September 30, 2010,
			 meeting the requirements of subsection (a).
					(b)Budget Contents
			 and Submission to CongressParagraph (28) of section 1105(a) of
			 title 31, United States Code, is amended by striking beginning with
			 fiscal year 1999, a and inserting beginning with fiscal year
			 2012, a biennial.
				(c)Performance
			 PlansSection 1115 of title 31, United States Code, is
			 amended—
					(1)in subsection
			 (a)—
						(A)in the matter
			 before paragraph (1) by striking an annual and inserting
			 a biennial;
						(B)in paragraph (1)
			 by inserting after program activity the following: for
			 both years 1 and 2 of the biennial plan;
						(C)in paragraph (5)
			 by striking and after the semicolon;
						(D)in paragraph (6)
			 by striking the period and inserting a semicolon; and inserting
			 and after the inserted semicolon; and
						(E)by adding after
			 paragraph (6) the following:
							
								(7)cover each fiscal
				year of the biennium beginning with the first fiscal year of the next biennial
				budget
				cycle.
								;
						(2)in subsection (d)
			 by striking annual and inserting biennial;
			 and
					(3)in paragraph (6)
			 of subsection (g) by striking annual and inserting
			 biennial.
					(d)Managerial
			 Accountability and FlexibilitySection 9703 of title 31, United
			 States Code, relating to managerial accountability, is amended—
					(1)in subsection
			 (a)—
						(A)in the first
			 sentence by striking annual; and
						(B)by striking
			 section 1105(a)(29) and inserting section
			 1105(a)(28);
						(2)in subsection
			 (e)—
						(A)in the first
			 sentence by striking one or before two
			 years;
						(B)in the second
			 sentence by striking a subsequent year and inserting for
			 a subsequent 2-year period; and
						(C)in the third
			 sentence by striking three and inserting
			 four.
						(e)Strategic
			 PlansSection 2802 of title 39, United States Code, is
			 amended—
					(1)in subsection (a),
			 by striking September 30, 1997 and inserting September
			 30, 2010;
					(2)in subsection (b),
			 by striking at least every three years and inserting at
			 least every 4 years except that strategic plans submitted by September 30,
			 2010, shall be updated and revised by September 30, 2013;
					(3)in subsection (b),
			 by striking five years forward and inserting six years
			 forward; and
					(4)in subsection (c),
			 by inserting a comma after section the second place it appears
			 and inserting including a strategic plan submitted by September 30,
			 2010, meeting the requirements of subsection (a).
					(f)Performance
			 PlansSection 2803(a) of title 39, United States Code, is
			 amended—
					(1)in the matter
			 before paragraph (1), by striking an annual and inserting
			 a biennial;
					(2)in paragraph (1),
			 by inserting after program activity the following: for
			 both years 1 and 2 of the biennial plan;
					(3)in paragraph (5),
			 by striking and after the semicolon;
					(4)in paragraph (6),
			 by striking the period and inserting ; and; and
					(5)by adding after
			 paragraph (6) the following:
						
							(7)cover each fiscal
				year of the biennium beginning with the first fiscal year of the next biennial
				budget
				cycle.
							.
					(g)Committee Views
			 of Plans and ReportsSection 301(d) of the Congressional Budget
			 Act (2 U.S.C. 632(d)) is amended by adding at the end Each committee of
			 the Senate or the House of Representatives shall review the strategic plans,
			 performance plans, and performance reports, required under section 306 of title
			 5, United States Code, and sections 1115 and 1116 of title 31, United States
			 Code, of all agencies under the jurisdiction of the committee. Each committee
			 may provide its views on such plans or reports to the Committee on the Budget
			 of the applicable House..
				208.Biennial
			 appropriation bills
				(a)In the House of
			 RepresentativesClause 2(a) of rule XXI of the Rules of the House
			 of Representatives is amended by adding at the end the following new
			 subparagraph:
					
						(3)(A)Except as provided by
				subdivision (B), an appropriation may not be reported in a general
				appropriation bill (other than a supplemental appropriation bill), and may not
				be in order as an amendment thereto, unless it provides new budget authority or
				establishes a level of obligations under contract authority for each fiscal
				year of a biennium.
							(B)Subdivision (A) does not apply with
				respect to an appropriation for a single fiscal year for any program, project,
				or activity if the bill or amendment thereto containing that appropriation
				includes a provision expressly stating the following: Congress finds
				that no additional funding beyond one fiscal year will be required and the
				[Insert name of applicable program, project, or activity] will be completed or
				terminated after the amount provided has been expended..
							(C)For purposes of paragraph (b), the
				statement set forth in subdivision (B) with respect to an appropriation for a
				single fiscal year for any program, project, or activity may be included in a
				general appropriation bill or amendment
				thereto.
							.
				(b)Conforming
			 AmendmentClause 5(b)(1) of rule XXII of the House of
			 Representatives is amended by striking or (C) and inserting
			 or (3) or 2(C).
				209.Assistance by
			 Federal agencies to standing committees of the Senate and the House of
			 Representatives
				(a)Information
			 Regarding Agency Appropriations RequestsTo assist each standing
			 committee of the House of Representatives and the Senate in carrying out its
			 responsibilities, the head of each Federal agency which administers the laws or
			 parts of laws under the jurisdiction of such committee shall provide to such
			 committee such studies, information, analyses, reports, and assistance as may
			 be requested by the chairman and ranking minority member of the
			 committee.
				(b)Information
			 Regarding Agency Program AdministrationTo assist each standing
			 committee of the House of Representatives and the Senate in carrying out its
			 responsibilities, the head of any agency shall furnish to such committee
			 documentation, containing information received, compiled, or maintained by the
			 agency as part of the operation or administration of a program, or specifically
			 compiled pursuant to a request in support of a review of a program, as may be
			 requested by the chairman and ranking minority member of such committee.
				(c)Summaries by
			 Comptroller GeneralWithin 30 days after the receipt of a request
			 from a chairman and ranking minority member of a standing committee having
			 jurisdiction over a program being reviewed and studied by such committee under
			 this section, the Comptroller General of the United States shall furnish to
			 such committee summaries of any audits or reviews of such program which the
			 Comptroller General has completed during the preceding 6 years.
				(d)Congressional
			 AssistanceConsistent with their duties and functions under law,
			 the Comptroller General of the United States, the Director of the Congressional
			 Budget Office, and the Director of the Congressional Research Service shall
			 continue to furnish (consistent with established protocols) to each standing
			 committee of the House of Representatives or the Senate such information,
			 studies, analyses, and reports as the chairman and ranking minority member may
			 request to assist the committee in conducting reviews and studies of programs
			 under this section.
				IIIDISCRETIONARY
			 SPENDING LIMITS
			ASpending
			 Limits
				301.Discretionary
			 spending limits
					(a)Discretionary
			 Spending LimitsSection 251 of the Balanced Budget and Emergency
			 Deficit Control of Act of 1985 is amended to read as follows:
						
							(a)Discretionary
				Spending LimitsThe total level of discretionary spending for all
				non-security discretionary spending programs, projects, and activities means,
				in any fiscal year in which there is a deficit through fiscal year 2020, an
				amount of non-security discretionary spending outlays not exceeding the levels
				for fiscal year 2008 as adjusted for inflation.
							(b)Non-Security
				spendingIn this section, the term non-security discretionary
				spending means discretionary spending other than spending for the Department of
				Defense, the Department of Veterans Affairs, homeland security activities, and
				intelligence related activities within the Department of State.
							(c)Timing of
				Sequestration ReportWithin 15 calendar days after Congress
				adjourns to end a session OMB shall issue a final spending reduction report to
				reduce an excess spending amount.
							(d)Spending
				Reduction OrderA spending reduction ordered pursuant to
				subsection (b) shall be implemented using the procedures set forth in section
				256.
							. 
					(b)Conforming
			 AmendmentThe item relating to section 251 in the table of
			 contents set forth in 250(c) of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 is amended to read as follows:
						
							
								Sec. 251. Discretionary spending
				limits.
							
							.
				  
					BReports and Orders
			 
				311.Reports and
			 ordersSection 254 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended to read as
			 follows:
					
						254.Reports and
				Orders
							(a)Timetable
								
									
										
											Date:Action to be completed:
											
											5 days
						before the President’s budget submissionCBO sequestration preview
						report.
											
											President’s budget submissionOMB sequestration preview
						report.
											
											August
						10CBO
						sequestration update report.
											
											August
						20OMB
						sequestration update report.
											
											10 days
						after end of sessionCBO sequestration final
						report.
											
											15 days
						after end of sessionOMB sequestration final report;
						Presidential order.
											
										
									
								
							(b)Submission and
				Availability of ReportsEach report required by this section
				shall be submitted to the Budget Committees of the House of Representatives and
				the Senate. On the following day a notice of the report shall be printed in the
				Federal Register.
							(c)Sequestration
				Preview Reports
								(1)Reporting
				requirementOn the dates specified in subsection (a), OMB and CBO
				shall issue a preview report regarding discretionary sequestration based on
				laws enacted through those dates.
								(2)Discretionary
				spending limit sequestration reportThe preview reports shall set
				forth estimates for the current year and each subsequent year through 2019 of
				the applicable discretionary spending limits and an explanation of any
				adjustments in such limits under section 251.
								(3)Explanation of
				differencesThe OMB reports shall explain the differences between
				OMB and CBO estimates for each item set forth in this subsection.
								(d)Sequestration
				Update ReportsOn the dates specified in subsection (a), OMB and
				CBO shall issue a sequestration update report, reflecting laws enacted through
				those dates, containing all of the information required in the sequestration
				preview reports.
							(e)Final
				Sequestration Reports
								(1)Reporting
				requirementOn the dates specified in subsection (a), OMB and CBO
				shall issue a final sequestration report, updated to reflect laws enacted
				through those dates.
								(2)Discretionary
				spending sequestration reportsThe final reports shall set forth
				estimates for each of the following:
									(A)For the current
				year and each subsequent year the applicable discretionary spending limits for
				each category and an explanation of any adjustments in such limits under
				section 251.
									(B)For the current
				year and the budget year the estimated new budget authority and outlays for
				each category and the breach, if any, in each category.
									(C)For each category
				for which a sequestration is required, the sequestration percentages necessary
				to achieve the required reduction.
									(D)For the budget
				year, for each account to be sequestered, estimates of the baseline level of
				budgetary resources subject to sequestration and resulting outlays and the
				amount of budgetary resources to be sequestered and resulting outlay
				reductions.
									(3)Explanation of
				differencesThe OMB report shall explain any differences between
				OMB and CBO estimates of the amount of any required sequestration percentage.
				The OMB report shall also explain differences in the amount of sequesterable
				resources for any budget account to be reduced if such difference is greater
				than $5,000,000.
								(4)Presidential
				orderOn the date specified in subsection (a), if in its final
				sequestration report OMB estimates that any sequestration is required, the
				President shall issue an order fully implementing without change all
				sequestrations required by the OMB calculations set forth in that report. This
				order shall be effective on issuance.
								(f)Within-Session
				Sequestration ReportsIf an appropriation for a fiscal year in
				progress is enacted (after Congress adjourns to end the session for that budget
				year and before July 1 of that fiscal year) that causes a breach, 10 days later
				CBO shall issue a report containing the information required in subsection
				(e)(2). Fifteen days after enactment, OMB shall issue a report containing the
				information required in subsections (e)(2) and (e)(4). On the same day as the
				OMB report, the President shall issue an order fully implementing without
				change all sequestrations required by the OMB calculations set forth in that
				report. This order shall be effective on issuance.
							(g)GAO Compliance
				ReportUpon request of the Committee on the Budget of the House
				of Representatives or the Senate, the Comptroller General shall submit to the
				Congress and the President a report on—
								(1)the extent to
				which each order issued by the President under this section complies with all
				of the requirements contained in this part, either certifying that the order
				fully and accurately complies with such requirements or indicating the respects
				in which it does not; and
								(2)the extent to
				which each report issued by OMB or CBO under this section complies with all of
				the requirements contained in this part, either certifying that the report
				fully and accurately complies with such requirements or indicating the respects
				in which it does not.
								(h)Low-Growth
				ReportAt any time, CBO shall notify the Congress if—
								(1)during the period
				consisting of the quarter during which such notification is given, the quarter
				preceding such notification, and the 4 quarters following such notification,
				CBO or OMB has determined that real economic growth is projected or estimated
				to be less than zero with respect to each of any 2 consecutive quarters within
				such period; or
								(2)the most recent of
				the Department of Commerce’s advance preliminary or final reports of actual
				real economic growth indicate that the rate of real economic growth for each of
				the most recently reported quarter and the immediately preceding quarter is
				less than one percent.
								(i)Economic and
				Technical AssumptionsIn all reports required by this section,
				OMB shall use the same economic and technical assumptions as used in the most
				recent budget submitted by the President under section 1105(a) of title 31,
				United States
				Code
							.
				312.Spending limits
			 enforcement
					(a)Conforming
			 Amendments to Section 312Section 312 of the Congressional Budget Act
			 of 1974 is amended—
						(1)by striking
			 subsection (a) and inserting the following:
							
								(a)Budget Committee
				DeterminationsFor purposes
				of this title, the levels of new budget authority, outlays, direct spending,
				deficits, revenues, and debt, or the increases or decreases of such levels for
				purpose of section 303, shall be determined on the basis of estimates made by
				the Committee on the Budget of the House of Representatives or the Senate, as
				applicable.
								;
				and
						(2)by striking
			 subsections (b) and (c) and redesignating subsections (d), (e), and (f) as (h),
			 (i), and (j).
						(b)Enforcement
			 Amendments to Section 312Section 312 of the Congressional Budget
			 Act of 1974 is further amended by adding at the end the following new
			 subsections after subsection (a):
						
							(b)Discretionary
				Spending Limit Point of OrderIt shall not be in order in the
				House of Representatives or the Senate to consider any bill, joint resolution,
				amendment, concurrent resolution, or conference report that—
								(1)causes the
				discretionary spending limits for the budget year to be breached;
								(2)increases the
				discretionary spending limits for the budget year or any ensuing fiscal year;
				or
								(3)includes any
				provision that has the effect of modifying the application of section 251 of
				the Balanced Budget and Emergency Deficit Control Act of 1985.
								(c)Sequestration
				ApplicationIt shall not be
				in order in the House of Representatives or the Senate to consider any bill,
				joint resolution, amendment, concurrent resolution, or conference report
				that—
								(1)includes any
				provision that has the effect of modifying the application of section 256 of
				the Balanced Budget and Emergency Deficit Control Act of 1985 to any program
				subject to sequestration or exempt from sequestration; and
								(2)includes any
				provision that has the effect of modifying the application of section 251 to
				any program subject to sequestration or exempt from sequestration.
								(d)Waiver or
				SuspensionThe provisions of this section may be waived or
				suspended:
								(1)In the
				SenateIn the Senate only by the affirmative vote of three-fifths
				of the Members, duly chosen and sworn.
								(2)In the House of
				RepresentativesIn the House
				of Representatives:
									(A)Only by a rule or
				order proposing only to waive such provisions by an affirmative vote of
				two-thirds of the Members, duly chosen and sworn.
									(B)It shall not be in
				order to consider a rule or order that waives the application of subparagraph
				(A).
									(C)It shall not be in
				order for the Speaker to entertain a motion to suspend the application of this
				section under clause 1 of rule XV of the Rules of the House of
				Representatives.
									.
					313.Spending
			 reduction order
					(a)In
			 GeneralSection 256 of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 is amended to read as follows:
						
							256.Spending
				Reduction Order
								(a)ApplicationA spending reduction order issued pursuant
				to this part shall apply to eliminate breaches of the limits set forth in
				sections 251 (discretionary spending limits).
								(b)General
				RulesOMB shall include in its final spending sequestration
				report a requirement that each nonexempt spending account shall be reduced by
				an amount of budget authority calculated by multiplying the baseline level of
				budgetary resources in that account at that time by the uniform percentage
				necessary to reduce outlays sufficient to eliminate an excess spending
				amount.
								(c)Discretionary
				Spending Sequestration
									(1)Eliminating a
				breachEach nonexempt account shall be reduced by an amount of
				budget authority calculated by multiplying the baseline level of budgetary
				resources subject to sequestration in that account at that time by the uniform
				percentage necessary to eliminate a breach by—
										(A)first, calculating
				the uniform percentage necessary to eliminate a breach in new budget authority,
				if any, and
										(B)second, if any
				breach in outlays remains, increasing the uniform percentage to a level
				sufficient to eliminate that breach.
										(2)Emergency
				spending above the reserve fundAn amount of budget authority and the
				outlays flowing therefrom designated in statute as an emergency that is above
				level in the emergency reserve fund as calculated in Section 317(b) of the
				Congressional Budget Act of 1974 shall count toward the discretionary spending
				limits.
									(3)Part-year
				appropriationsIf, on the date specified in paragraph (1), there
				is in effect an Act making or continuing appropriations for part of a fiscal
				year for any budget account, then the dollar sequestration calculated for that
				account under paragraph (2) shall be subtracted from—(A) the annualized amount
				otherwise available by law in that account under that or a subsequent part-year
				appropriation; and (B) when a full-year appropriation for that account is
				enacted, from the amount otherwise provided by the full year
				appropriation.
									(4)Look-backIf,
				after June 30, an appropriation for the fiscal year in progress is enacted that
				causes a breach for that year, the discretionary spending limits for the next
				fiscal year shall be reduced by the amount of the breach.
									(5)Within-session
				sequestrationIf an appropriation for a fiscal year in progress
				is enacted (after Congress adjourns to end the session for that budget year and
				before July 1 of that fiscal year) that causes a breach for that year (after
				taking into account any prior sequestration of amounts), 15 days later there
				shall be a sequestration to eliminate that breach following the procedures set
				forth in paragraphs (2) through (3).
									(6)Estimates
										(A)CBO
				estimatesAs soon as practicable after Congress completes action
				on any discretionary appropriation, CBO, after consultation with the Committees
				on the Budget of the House of Representatives and the Senate, shall provide OMB
				with an estimate of the amount of discretionary new budget authority and
				outlays for the current year (if any) and the budget year provided by that
				legislation.
										(B)OMB
				estimatesNot later than seven calendar days (excluding
				Saturdays, Sundays, and legal holidays) after the date of enactment of any
				discretionary appropriation, OMB shall transmit a report to the House of
				Representatives and to the Senate containing the CBO estimate of that
				legislation, an OMB estimate of the amount of discretionary new budget
				authority and outlays for the current year (if any) and the budget year
				provided by that legislation, and an explanation of any difference between the
				two estimates.
										(C)Explanation of
				differences between OMB and CBO estimatesIf OMB determines that
				there is a significant difference between OMB and CBO reports prepared pursuant
				to subparagraph (A) and (B), OMB shall consult with the Committees on the
				Budget of the House of Representatives and the Senate regarding that difference
				and that consultation shall include, to extent practicable, written
				communication to those committees that affords such committees the opportunity
				to comment before the issuance of the report.
										(D)Assumptions and
				guidelinesOMB estimates under this paragraph shall be made using
				current economic and technical assumptions. OMB shall use the OMB estimates
				transmitted to the Congress under this paragraph. OMB and CBO shall prepare
				estimates under this paragraph in conformance with scorekeeping guidelines
				determined after consultation among the House of Representatives and Senate
				Committees on the Budget, CBO, and OMB.
										(E)Annual
				appropriationsFor purposes of this paragraph, amounts provided
				by annual appropriations shall include any new budget authority and outlays for
				the current year (if any) and the budget year in accounts for which funding is
				provided in that legislation that result from previously enacted
				legislation.
										(d)Discretionary
				sequestration limitationIf appropriations for a fiscal year do
				not require a sequester pursuant to the discretionary spending limits set forth
				in this Act, discretionary accounts shall not be subject to sequestration under
				sections 252A, 252B, or 253.
								(e)Expedited
				consideration of spending reduction bill
									(1)Introduction
										(A)Reconvening
											(i)In the House of
				RepresentativesUpon receipt of a spending reduction bill
				(referred to in this section as a spending reduction bill) under
				section 252A(b), the Speaker, if the House would otherwise be adjourned, shall
				notify the Members of the House that, pursuant to this subsection, the House
				shall convene not later than two weeks after the receipt of the spending
				reduction bill.
											(ii)In the
				Senate
												(I)ConveningUpon
				receipt of a spending reduction bill, if the Senate has adjourned or recessed
				for more than 2 days, the majority leader of the Senate, after consultation
				with the minority leader of the Senate, shall notify the Members of the Senate
				that, pursuant to this section, the Senate shall convene not later two weeks
				after receipt of the spending reduction bill.
												(II)AdjourningNo
				concurrent resolution adjourning the Senate for more than 3 days shall be in
				order until the Senate votes on passage of the spending reduction bill.
												(B)Introduction of
				spending reduction billThe spending reduction bill, upon receipt
				by the Congress, shall be introduced not later two weeks after the receipt of
				the spending reduction bill, in the Senate and in the House of Representatives
				by the majority leader of each House of Congress, for himself, the minority
				leader of each House of Congress, for himself, or any member of the House
				designated by the majority leader or minority leader. If the spending reduction
				bill is not introduced in accordance with the preceding sentence in either
				House of Congress, then any Member of that House may introduce the spending
				reduction bill on any day thereafter. Upon introduction, the spending reduction
				bill shall be referred to the appropriate committees under subparagraph
				(C).
										(C)Committee
				considerationA spending reduction bill introduced in either
				House of Congress shall be jointly referred to the committee or committees of
				jurisdiction and the Committee on the Budget of that House, which committees
				shall report the bill without any revision and with a favorable recommendation,
				an unfavorable recommendation, or without recommendation, not later than 7
				calendar days after the date of introduction of the bill in that House, or the
				first day thereafter on which that House is in session. If any committee fails
				to report the bill within that period, that committee shall be automatically
				discharged from consideration of the bill, and the bill shall be placed on the
				appropriate calendar.
										(2)Expedited
				procedures
										(A)Fast track
				consideration in House of Representatives
											(i)Proceeding to
				considerationIt shall be in order, not later than 2 days of
				session after the date on which a spending reduction bill is reported or
				discharged from all committees to which it was referred, for the majority
				leader of the House of Representatives or the majority leader's designee, to
				move to proceed to the consideration of the spending reduction bills. It shall
				also be in order for any Member of the House of Representatives to move to
				proceed to the consideration of the spending reduction bills at any time after
				the conclusion of such 2-day period. All points of order against the motion are
				waived. Such a motion shall not be in order after the House has disposed of a
				motion to proceed on the spending reduction bills. The previous question shall
				be considered as ordered on the motion to its adoption without intervening
				motion. The motion shall not be debatable. A motion to reconsider the vote by
				which the motion is disposed of shall not be in order.
											(ii)ConsiderationA
				spending reduction bill shall be considered as read. All points of order
				against a spending reduction bill and against its consideration are waived. The
				previous question shall be considered as ordered on a spending reduction bill
				to its passage without intervening motion except 100 hours of debate equally
				divided and controlled by the proponent and an opponent, and any motion to
				limit debate. A motion to reconsider the vote on passage of a spending
				reduction bill shall not be in order.
											(iii)AppealsAppeals
				from decisions of the chair relating to the application of the Rules of the
				House of Representatives to the procedure relating to a spending reduction bill
				shall be decided without debate.
											(iv)Application of
				house rulesExcept to the extent specifically provided in
				paragraph (2)(A), consideration of a spending reduction bill shall be governed
				by the Rules of the House of Representatives. It shall not be in order in the
				House of Representatives to consider any spending reduction bill introduced
				pursuant to the provisions of this subsection under a suspension of the rules
				pursuant to Clause 1 of House Rule XV, or under a special rule reported by the
				House Committee on Rules.
											(v)No
				amendmentsNo amendment to a spending reduction bill shall be in
				order in the House of Representatives.
											(vi)Vote on
				passageImmediately following the conclusion of consideration of
				a spending reduction bill, the vote on passage of a spending reduction bill
				shall occur without any intervening action or motion, requiring an affirmative
				vote of the majority of the Members, duly chosen and sworn. If the spending
				reduction bill is passed, the Clerk of the House of Representatives shall cause
				the bill to be transmitted to the Senate before the close of the next day of
				session of the House. The vote on passage on both spending reduction bills
				shall occur not later than 1 month after the date on which a spending reduction
				bill is reported or discharged from all committees to which it was
				referred.
											(vii)VoteThe
				House Committee on Rules may not report a rule or order that would have the
				effect of causing a spending reduction bill to be approved by a vote of less
				than the majority of the Members, duly chosen and sworn.
											(B)Fast track
				consideration in Senate
											(i)In
				generalNotwithstanding Rule XXII of the Standing Rules of the
				Senate, it is in order, not later than 2 days of session after the date on
				which a spending reduction bill is reported or discharged from all committees
				to which it was referred, for the majority leader of the Senate or the majority
				leader's designee to move to proceed to the consideration of a spending
				reduction bill. It shall also be in order for any Member of the Senate to move
				to proceed to the consideration of a spending reduction bill at any time after
				the conclusion of such 2-day period. A motion to proceed is in order even
				though a previous motion to the same effect has been disagreed to. All points
				of order against the motion to proceed to a spending reduction bill are waived.
				The motion to proceed is not debatable. The motion is not subject to a motion
				to postpone. A motion to reconsider the vote by which the motion is agreed to
				or disagreed to shall not be in order. If a motion to proceed to the
				consideration of a spending reduction bill is agreed to, the spending reduction
				bill shall remain the unfinished business until disposed of.
											(ii)DebateAll
				points of order against a spending reduction bill and against consideration of
				a spending reduction bill are waived. Consideration of a spending reduction
				bill and of all debatable motions and appeals in connection therewith shall not
				exceed a total of 100 hours. Debate shall be divided equally between the
				majority and minority leaders or their designees. A motion further to limit
				debate on a spending reduction bill is in order, shall require an affirmative
				vote of the majority of the Members duly chosen and sworn, and is not
				debatable. Any debatable motion or appeal is debatable for not to exceed 1
				hour, to be divided equally between those favoring and those opposing the
				motion or appeal. All time used for consideration of a spending reduction bill,
				including time used for quorum calls and voting, shall be counted against the
				total 100 hours of consideration.
											(iii)No
				amendmentsAn amendment to a spending reduction bill, or a motion
				to postpone, or a motion to proceed to the consideration of other business, or
				a motion to recommit the spending reduction bill, is not in order.
											(iv)Vote on
				passageThe vote on passage shall occur immediately following the
				conclusion of the debate on a spending reduction bill, and a single quorum call
				at the conclusion of the debate if requested. Passage shall require an
				affirmative vote of the majority of the Members, duly chosen and sworn. The
				vote on passage shall of both spending reduction bills shall occur not later
				than 1 month after the date on which a spending reduction bill is reported or
				discharged from all committees to which it was referred.
											(v)AdjournmentIf,
				after 1 month from the date on which a spending reduction bill is reported or
				discharged from all committees to which it was referred, either House has
				failed to adopt a motion to proceed to the spending reduction bill, paragraph
				(1)(A)(ii)(II) shall not apply.
											(vi)Rulings of the
				chair on procedureAppeals from the decisions of the Chair
				relating to the application of the rules of the Senate, as the case may be, to
				the procedure relating to a spending reduction bill shall be decided without
				debate.
											(C)Rules to
				coordinate action with other house
											(i)ReferralIf,
				before the passage by 1 House of a spending reduction bill of that House, that
				House receives from the other House a spending reduction bill, then the
				spending reduction bill of the other House shall not be referred to a committee
				and shall immediately be placed on the calendar.
											(ii)ProcedureIf
				the Senate receives the spending reduction bill passed by the House of
				Representatives before the Senate has voted on passage of the spending
				reduction bill—
												(I)the procedure in
				the Senate shall be the same as if no spending reduction bill had been received
				from House of Representatives; and
												(II)the vote on
				passage in the Senate shall be on the spending reduction bill of the House of
				Representatives.
												(iii)Treatment of
				spending reduction bill of other houseIf 1 House fails to
				introduce or consider a spending reduction bill under this section, the
				spending reduction bill of the other House shall be entitled to expedited floor
				procedures under this section.
											(iv)Treatment of
				companion measures in the SenateIf following passage of the
				spending reduction bill in the Senate, the Senate then receives the spending
				reduction bill from the House of Representatives, the House-passed spending
				reduction bill shall not be debatable. The vote on passage of the spending
				reduction bill in the Senate shall be considered to be the vote on passage of
				the spending reduction bill received from the House of Representatives.
											(v)VetoesIf
				the President vetoes the spending reduction bill, debate on a veto message in
				the Senate under this section shall be 1 hour equally divided between the
				majority and minority leaders or their designees.
											(3)SuspensionNo
				motion to suspend the application of this subsection shall be in order in the
				Senate or in the House of
				Representatives.
									.
					(b)Low-Growth
			 AmendmentAmend section
			 258(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 to read
			 as follows:
						
							(b)Suspension of
				Sequestration ProceduresUpon
				the enactment of a declaration of war or a joint resolution described in
				subsection (a)—
								(1)the subsequent
				issuance of any sequestration report to enforce the spending limits in section
				252B or the Deficit Limits in section 253 order is precluded;
								(2)sections 302(f),
				310(d), 311(a), of the Congressional Budget Act of 1974 are suspended;
				and
								(3)section 1103 of
				title 31, United States Code, is
				suspended.
								.
					(c)Technical and
			 Conforming Amendments(1)RepealsSection 255 of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is repealed.
						(2)Conforming
			 amendmentThe item relating to section 256 in the table of
			 contents set forth in section 250(a) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 is amended to read as follows:
							
								
									Sec. 256. Spending reduction
				order.
								
								.
						IVLegislative
			 Line-Item Veto
			401.Short
			 titleThis subtitle may be
			 cited as the Legislative Line-Item
			 Veto Act of 2009.
			402.Legislative
			 line-item veto
				(a)In
			 GeneralTitle X of the Congressional Budget and Impoundment
			 Control Act of 1974 (2 U.S.C. 621 et seq.) is amended by striking all of part B
			 (except for sections 1016 and 1013, which are redesignated as sections 1020 and
			 1021, respectively) and part C and inserting the following:
					
						BLegislative
				Line-Item Veto
							1011.Line-item veto authority(a)Proposed
				CancellationsWithin 45
				calendar days after the enactment of any bill or joint resolution providing any
				discretionary budget authority, item of direct spending, limited tariff
				benefit, or targeted tax benefit, the President may propose, in the manner
				provided in subsection (b), the cancellation of any dollar amount of such
				discretionary budget authority, item of direct spending, or targeted tax
				benefit. If the 45 calendar-day period expires during a period where either
				House of Congress stands adjourned sine die at the end of a Congress or for a
				period greater than 45 calendar days, the President may propose a cancellation
				under this section and transmit a special message under subsection (b) on the
				first calendar day of session following such a period of adjournment.
								(b)Transmittal of
				Special Message
									(1)Special
				message
										(A)In
				generalThe President may transmit to the Congress a special
				message proposing to cancel any dollar amounts of discretionary budget
				authority, items of direct spending, limited tariff benefits, or targeted tax
				benefits.
										(B)Contents of
				special messageEach special message shall specify, with respect
				to the discretionary budget authority, items of direct spending proposed,
				limited tariff benefits, or targeted tax benefits to be canceled—
											(i)the dollar amount
				of discretionary budget authority, the specific item of direct spending (that
				OMB, after consultation with CBO, estimates to increase budget authority or
				outlays as required by section 1017(9)), the limited tariff benefit, or the
				targeted tax benefit that the President proposes be canceled;
											(ii)any account,
				department, or establishment of the Government to which such discretionary
				budget authority is available for obligation, and the specific project or
				governmental functions involved;
											(iii)the reasons why
				such discretionary budget authority, item of direct spending, limited tariff
				benefit, or targeted tax benefit should be canceled;
											(iv)to the maximum
				extent practicable, the estimated fiscal, economic, and budgetary effect
				(including the effect on outlays and receipts in each fiscal year) of the
				proposed cancellation;
											(v)to
				the maximum extent practicable, all facts, circumstances, and considerations
				relating to or bearing upon the proposed cancellation and the decision to
				propose the cancellation, and the estimated effect of the proposed cancellation
				upon the objects, purposes, or programs for which the discretionary budget
				authority, item of direct spending, limited tariff benefit, or the targeted tax
				benefit is provided;
											(vi)a
				numbered list of cancellations to be included in an approval bill that, if
				enacted, cancels discretionary budget authority, items of direct spending,
				limited tariff benefit, or targeted tax benefits proposed in that special
				message; and
											(vii)if the special
				message is transmitted subsequent to or at the same time as another special
				message, a detailed explanation why the proposed cancellations are not
				substantially similar to any other proposed cancellation in such other
				message.
											(C)Duplicative
				proposals prohibitedThe President may not propose to cancel the
				same or substantially similar discretionary budget authority, item of direct
				spending, limited tariff benefit, or targeted tax benefit more than one time
				under this Act.
										(D)Maximum number
				of special messagesThe President may not transmit to the
				Congress more than 5 special messages under this subsection related to any bill
				or joint resolution described in subsection (a), but may transmit not more than
				10 special messages for any omnibus budget reconciliation or appropriation
				measure.
										(2)Enactment of
				approval bill
										(A)Deficit
				reductionAmounts of budget authority, items of direct spending,
				limited tariff benefit, or targeted tax benefits which are canceled pursuant to
				enactment of a bill as provided under this section shall be dedicated only to
				reducing the deficit or increasing the surplus.
										(B)Adjustment of
				levels in the joint resolution on the budgetNot later than 5
				days after the date of enactment of an approval bill as provided under this
				section, the chairs of the Committees on the Budget of the Senate and the House
				of Representatives shall revise allocations and aggregates and other
				appropriate levels under the appropriate joint resolution on the budget to
				reflect the cancellation, and the applicable committees shall report revised
				suballocations pursuant to section 302(b), as appropriate.
										(C)Adjustments to
				statutory limitsAfter enactment of an approval bill as provided
				under this section, the Office of Management and Budget shall revise applicable
				limits under the Balanced Budget and Emergency Deficit Control Act of 1985, as
				appropriate.
										(D)Trust funds and
				special fundsNotwithstanding subparagraph (A), nothing in this
				part shall be construed to require or allow the deposit of amounts derived from
				a trust fund or special fund which are canceled pursuant to enactment of a bill
				as provided under this section to any other fund.
										1012.Procedures for expedited
		  consideration(a)Expedited
				Consideration
									(1)In
				generalThe majority leader or minority leader of each House or
				his designee shall (by request) introduce an approval bill as defined in
				section 1017 not later than the third day of session of that House after the
				date of receipt of a special message transmitted to the Congress under section
				1011(b). If the bill is not introduced as provided in the preceding sentence in
				either House, then, on the fourth day of session of that House after the date
				of receipt of the special message, any Member of that House may introduce the
				bill.
									(2)Consideration in
				the House of Representatives
										(A)Referral and
				reportingAny committee of the House of Representatives to which
				an approval bill is referred shall report it to the House of Representatives
				without amendment not later than the seventh legislative day after the date of
				its introduction. If a committee fails to report the bill within that period or
				the House of Representatives has adopted a joint resolution providing for
				adjournment sine die at the end of a Congress, such committee shall be
				automatically discharged from further consideration of the bill and it shall be
				placed on the appropriate calendar.
										(B)Proceeding to
				considerationAfter an approval bill is reported by or discharged
				from committee or the House of Representatives has adopted a joint resolution
				providing for adjournment sine die at the end of a Congress, it shall be in
				order to move to proceed to consider the approval bill in the House of
				Representatives within two legislative days after the day on which the
				proponent announces his intention to offer the motion. Such a motion shall not
				be in order after the House of Representatives has disposed of a motion to
				proceed with respect to that special message. The previous question shall be
				considered as ordered on the motion to its adoption without intervening motion.
				A motion to reconsider the vote by which the motion is disposed of shall not be
				in order.
										(C)ConsiderationThe
				approval bill shall be considered as read. All points of order against an
				approval bill and against its consideration are waived. The previous question
				shall be considered as ordered on an approval bill to its passage without
				intervening motion except five hours of debate equally divided and controlled
				by the proponent and an opponent and one motion to limit debate on the bill. A
				motion to reconsider the vote on passage of the bill shall not be in
				order.
										(D)Senate
				billAn approval bill received from the Senate shall not be
				referred to committee.
										(3)Consideration in
				the Senate
										(A)Motion to
				proceed to considerationA motion to proceed to the consideration
				of a bill under this subsection in the Senate shall not be debatable. It shall
				not be in order to move to reconsider the vote by which the motion to proceed
				is agreed to or disagreed to.
										(B)Limits on
				debateDebate in the Senate on a bill under this subsection, and
				all debatable motions and appeals in connection therewith (including debate
				pursuant to subparagraph (D)), shall not exceed 10 hours, equally divided and
				controlled in the usual form.
										(C)AppealsDebate
				in the Senate on any debatable motion or appeal in connection with a bill under
				this subsection shall be limited to not more than 1 hour, to be equally divided
				and controlled in the usual form.
										(D)Motion to limit
				debateA motion in the Senate to further limit debate on a bill
				under this subsection is not debatable.
										(E)Motion to
				recommitA motion to recommit a bill under this subsection is not
				in order.
										(F)Consideration of
				the House of Representatives bill
											(i)In
				generalIf the Senate has received the House of Representatives
				companion bill to the bill introduced in the Senate prior to the vote required
				under paragraph (1)(C), then the Senate may consider, and the vote under
				paragraph (1)(c) may occur on, the House of Representatives companion
				bill.
											(ii)Procedure after
				vote on senate billIf the Senate votes, pursuant to paragraph
				(1)(C), on the bill introduced in the Senate, then immediately following that
				vote, or upon receipt of the House of Representatives companion bill, the House
				of Representatives bill shall be deemed to be considered, read the third time,
				and the vote on passage of the Senate bill shall be considered to be the vote
				on the bill received from the House of Representatives.
											(b)Amendments
				ProhibitedNo amendment to,
				or motion to strike a provision from, a bill considered under this section
				shall be in order in either the Senate or the House of Representatives.
								1013.Presidential deferral
		  authority(a)Temporary Presidential
				Authority To Withhold Discretionary Budget Authority
									(1)In
				generalAt the same time as the President transmits to the
				Congress a special message pursuant to section 1011(b), the President may
				direct that any dollar amount of discretionary budget authority to be canceled
				in that special message shall not be made available for obligation for a period
				not to exceed 45 calendar days from the date the President transmits the
				special message to the Congress.
									(2)Early
				availabilityThe President shall make any dollar amount of
				discretionary budget authority deferred pursuant to paragraph (1) available at
				a time earlier than the time specified if he determines that continuation of
				the deferral not further the purposes of this Act.
									(b)Temporary
				Presidential Authority To Suspend Direct Spending
									(1)In
				generalAt the same time as the President transmits to the
				Congress a special message pursuant to section 1011(b), the President may
				suspend the implementation of any item of direct spending proposed to be
				canceled in that special message for a period not to exceed 45 calendar days
				from the date the President transmits the special message to the
				Congress.
									(2)Early
				availabilityThe President shall terminate the suspension of any
				item of direct spending at a time earlier than the time specified if he
				determines that continuation of the suspension will not further the purposes of
				this Act.
									(c)Temporary
				Presidential Authority To Suspend a Limited Tariff Benefit
									(1)In
				generalAt the same time as the President transmits to the
				Congress a special message pursuant to section 1011(b), the President may
				suspend the implementation of any limited tariff benefit proposed to be
				canceled in that special message for a period not to exceed 45 calendar days
				from the date the President transmits the special message to the
				Congress.
									(2)Early
				availabilityThe President shall terminate the suspension of any
				limited tariff benefit at a time earlier than the time specified if he
				determines that continuation of the suspension will not further the purposes of
				this Act.
									(d)Temporary
				Presidential Authority To Suspend a Targeted Tax Benefit
									(1)In
				generalAt the same time as the President transmits to the
				Congress a special message pursuant to section 1011(b), the President may
				suspend the implementation of any targeted tax benefit proposed to be repealed
				in that special message for a period not to exceed 45 calendar days from the
				date the President transmits the special message to the Congress.
									(2)Early
				availabilityThe President shall terminate the suspension of any
				targeted tax benefit at a time earlier than the time specified if he determines
				that continuation of the suspension will not further the purposes of this
				Act.
									(e)Extension of
				45-Day PeriodThe President may transmit to the Congress not more
				than one supplemental special message to extend the period to suspend the
				implementation of any discretionary budget authority, item of direct spending,
				limited tariff benefit, or targeted tax benefit, as applicable, by an
				additional 45 calendar days. Any such supplemental message may not be
				transmitted to the Congress before the 40th day of the 45-day period set forth
				in the preceding message or later than the last day of such period.
								1014.Identification of targeted tax
		  benefits(a)StatementThe chairman of the Committee on Ways and
				Means of the House of Representatives and the chairman of the Committee on
				Finance of the Senate acting jointly (hereafter in this subsection referred to
				as the chairmen) shall review any revenue or reconciliation bill
				or joint resolution which includes any amendment to the Internal Revenue Code
				of 1986 that is being prepared for filing by a committee of conference of the
				two Houses, and shall identify whether such bill or joint resolution contains
				any targeted tax benefits. The chairmen shall provide to the committee of
				conference a statement identifying any such targeted tax benefits or declaring
				that the bill or joint resolution does not contain any targeted tax benefits.
				Any such statement shall be made available to any Member of Congress by the
				chairmen immediately upon request.
								(b)Statement
				Included in Legislation
									(1)In
				generalNotwithstanding any other rule of the House of
				Representatives or any rule or precedent of the Senate, any revenue or
				reconciliation bill or joint resolution which includes any amendment to the
				Internal Revenue Code of 1986 reported by a committee of conference of the two
				Houses may include, as a separate section of such bill or joint resolution, the
				information contained in the statement of the chairmen, but only in the manner
				set forth in paragraph (2).
									(2)ApplicabilityThe
				separate section permitted under subparagraph (A) shall read as follows:
				Section 1021 of the Congressional Budget and Impoundment Control Act of
				1974 shall ______ apply to ________., with the blank spaces being
				filled in with—
										(A)in any case in
				which the chairmen identify targeted tax benefits in the statement required
				under subsection (a), the word only in the first blank space and
				a list of all of the specific provisions of the bill or joint resolution in the
				second blank space; or
										(B)in any case in
				which the chairmen declare that there are no targeted tax benefits in the
				statement required under subsection (a), the word not in the
				first blank space and the phrase any provision of this Act in
				the second blank space.
										(c)Identification
				in Revenue EstimateWith respect to any revenue or reconciliation
				bill or joint resolution with respect to which the chairmen provide a statement
				under subsection (a), the Joint Committee on Taxation shall—
									(1)in the case of a
				statement described in subsection (b)(2)(A), list the targeted tax benefits in
				any revenue estimate prepared by the Joint Committee on Taxation for any
				conference report which accompanies such bill or joint resolution, or
									(2)in the case of a
				statement described in 13 subsection (b)(2)(B), indicate in such revenue
				estimate that no provision in such bill or joint resolution has been identified
				as a targeted tax benefit.
									(d)President’s
				AuthorityIf any revenue or reconciliation bill or joint
				resolution is signed into law—
									(1)with a separate
				section described in subsection (b)(2), then the President may use the
				authority granted in this section only with respect to any targeted tax benefit
				in that law, if any, identified in such separate section; or
									(2)without a separate
				section described in subsection (b)(2), then the President may use the
				authority granted in this section with respect to any targeted tax benefit in
				that law.
									1015.Treatment of
		  cancellationsThe cancellation of any dollar amount of
				discretionary budget authority, item of direct spending, limited tariff
				benefit, or targeted tax benefit shall take effect only upon enactment of the
				applicable approval bill. If an approval bill is not enacted into law before
				the end of the applicable period under section 1013, then all proposed
				cancellations contained in that bill shall be null and void and any such dollar
				amount of discretionary budget authority, item of direct spending, limited
				tariff benefit, or targeted tax benefit shall be effective as of the original
				date provided in the law to which the proposed cancellations applied.
							1016.Reports by Comptroller
		  GeneralWith respect to each special message under
				this part, the Comptroller General shall issue to the Congress a report
				determining whether any discretionary budget authority is not made available
				for obligation or item of direct spending, limited tariff benefit, or targeted
				tax benefit continues to be suspended after the deferral authority set forth in
				section 1013 of the President has expired.
							1017.DefinitionsAs used in this part:
								(1)Appropriation
				lawThe term appropriation law means an Act referred
				to in section 105 of title 1, United States Code, including any general or
				special appropriation Act, or any Act making supplemental, deficiency, or
				continuing appropriations, that has been signed into law pursuant to Article I,
				section 7, of the Constitution of the United States.
								(2)Approval
				billThe term approval bill means a bill or joint
				resolution which only approves proposed cancellations of dollar amounts of
				discretionary budget authority, items of new direct spending, limited tariff
				benefits, or targeted tax benefits in a special message transmitted by the
				President under this part and—
									(A)the title of which
				is as follows: A bill approving the proposed cancellations transmitted
				by the President on ___, the blank space being filled in with the date
				of transmission of the relevant special message and the public law number to
				which the message relates;
									(B)which does not
				have a preamble; and
									(C)which provides
				only the following after the enacting clause: That the Congress approves
				of proposed cancellations ___, the blank space being filled in with a
				list of the cancellations contained in the President’s special message,
				as transmitted by the President in a special message on ____,
				the blank space being filled in with the appropriate date, regarding
				____., the blank space being filled in with the public law number to
				which the special message relates;
									(D)which only
				includes proposed cancellations that are estimated by CBO to meet the
				definition of discretionary budgetary authority or items of direct spending, or
				limited tariff benefits, or that are identified as targeted tax benefits
				pursuant to section 1014;
									(E)if any proposed cancellation other than
				discretionary budget authority or targeted tax benefits is estimated by CBO to
				not meet the definition of item of direct spending, then the approval bill
				shall include at the end: The President shall cease the suspension of
				the implementation of the following under section 1013 of the Impoundment
				Control Act of 1974: _____, the blank space being filled in with the
				list of such proposed cancellations; and
									(F)if no CBO estimate
				is available, then the entire list of legislative provisions proposed by the
				President is inserted in the second blank space in subparagraph (C).
									(3)Calendar
				dayThe term calendar day means a standard 24-hour
				period beginning at midnight.
								(4)Cancel or
				cancellationThe terms cancel or
				cancellation means to prevent—
									(A)budget authority
				from having legal force or effect;
									(B)in the case of
				entitlement authority, to prevent the specific legal obligation of the United
				States from having legal force or effect;
									(C)in the case of the
				food stamp program, to prevent the specific provision of law that provides such
				benefit from having legal force or effect; or
									(D)a limited tariff
				benefit from having legal force or effect, and to make any necessary,
				conforming statutory change to ensure that such limited tariff benefit is not
				implemented; or
									(E)a targeted tax
				benefit from having legal force or effect, and to make any necessary,
				conforming statutory change to ensure that such targeted tax benefit is not
				implemented and that any budgetary resources are appropriately canceled.
									(5)Congressional
				Budget OfficeThe term CBO means the Director of the
				Congressional Budget Office.
								(6)Direct
				spendingThe term direct spending means—
									(A)budget authority
				provided by law (other than an appropriation law);
									(B)entitlement
				authority; and
									(C)the food stamp
				program.
									(7)Amount of
				discretionary budget authority(A)Except as provided in
				subparagraph (B), the term dollar amount of discretionary budget
				authority means the entire dollar amount of budget authority—
										(i)specified in an
				appropriation law, or the entire dollar amount of budget authority or
				obligation limitation required to be allocated by a specific proviso in an
				appropriation law for which a specific dollar figure was not included;
										(ii)represented
				separately in any table, chart, or explanatory text included in the statement
				of managers or the governing committee report accompanying such law;
										(iii)required to be
				allocated for a specific program, project, or activity in a law (other than an
				appropriation law) that mandates the expenditure of budget authority from
				accounts, programs, projects, or activities for which budget authority is
				provided in an appropriation law;
										(iv)represented by
				the product of the estimated procurement cost and the total quantity of items
				specified in an appropriation law or included in the statement of managers or
				the governing committee report accompanying such law; or
										(v)represented by the
				product of the estimated procurement cost and the total quantity of items
				required to be provided in a law (other than an appropriation law) that
				mandates the expenditure of budget authority from accounts, programs, projects,
				or activities for which budget authority is provided in an appropriation
				law.
										(B)The term
				dollar amount of discretionary budget authority does not
				include—
										(i)direct
				spending;
										(ii)budget authority
				in an appropriation law which funds direct spending provided for in other
				law;
										(iii)any existing
				budget authority canceled in an appropriation law; or
										(iv)any restriction,
				condition, or limitation in an appropriation law or the accompanying statement
				of managers or committee reports on the expenditure of budget authority for an
				account, program, project, or activity, or on activities involving such
				expenditure.
										(8)Item of direct
				spendingThe term item of direct spending means any
				provision of law that results in an increase in budget authority or outlays for
				direct spending relative to the most recent levels calculated consistent with
				the methodology used to calculate a baseline under section 257 of the Balanced
				Budget and Emergency Deficit Control Act of 1985 and included with a budget
				submission under section 1105(a) of title 31, United States Code, in the first
				year or the 5-year period for which the item is effective. However, such item
				does not include an extension or reauthorization of existing direct spending,
				but instead only refers to provisions of law that increase such direct
				spending.
								(9)Limited tariff
				benefitThe term limited tariff benefit means any
				provision of law that modifies the Harmonized Tariff Schedule of the United
				States in a manner that benefits 10 or fewer entities (as defined in paragraph
				(12)(B)).
								(10)OMBThe
				term OMB means the Director of the Office of Management and
				Budget.
								(11)Omnibus
				reconciliation or appropriation measureThe term omnibus
				reconciliation or appropriation measure means—
									(A)in the case of a
				reconciliation bill, any such bill that is reported to its House by the
				Committee on the Budget; or
									(B)in the case of an
				appropriation measure, any such measure that provides appropriations for
				programs, projects, or activities falling within 2 or more section 302(b)
				suballocations.
									(12)Targeted tax
				benefit(A)The term targeted
				tax benefit means any revenue-losing provision that provides a Federal
				tax deduction, credit, exclusion, or preference to ten or fewer beneficiaries
				(determined with respect to either present law or any provision of which the
				provision is a part) under the Internal Revenue Code of 1986 in any year for
				which the provision is in effect;
									(B)for purposes of
				subparagraph (A)—
										(i)all businesses and
				associations that are members of the same controlled group of corporations (as
				defined in section 1563(a) of the Internal Revenue Code of 1986) shall be
				treated as a single beneficiary;
										(ii)all shareholders,
				partners, members, or beneficiaries of a corporation, partnership, association,
				or trust or estate, respectively, shall be treated as a single
				beneficiary;
										(iii)all employees of
				an employer shall be treated as a single beneficiary;
										(iv)all qualified
				plans of an employer shall be treated as a single beneficiary;
										(v)all beneficiaries
				of a qualified plan shall be treated as a single beneficiary;
										(vi)all contributors
				to a charitable organization shall be treated as a single beneficiary;
										(vii)all holders of
				the same bond issue shall be treated as a single beneficiary; and
										(viii)if a
				corporation, partnership, association, trust or estate is the beneficiary of a
				provision, the shareholders of the corporation, the partners of the
				partnership, the members of the association, or the beneficiaries of the trust
				or estate shall not also be treated as beneficiaries of such provision;
										(C)for the purpose of
				this paragraph, the term revenue-losing provision means any
				provision that is estimated to result in a reduction in Federal tax revenues
				(determined with respect to either present law or any provision of which the
				provision is a part) for any one of the two following periods—
										(i)the first fiscal
				year for which the provision is effective; or
										(ii)the period of the
				five fiscal years beginning with the first fiscal year for which the provision
				is effective;
										(D)the term
				targeted tax benefit does not include any provision which applies
				uniformly to an entire industry; and
									(E)the terms used in
				this paragraph shall have the same meaning as those terms have generally in the
				Internal Revenue Code of 1986, unless otherwise expressly provided.
									1018.ExpirationThis title shall have no force or effect on
				or after October 1, 2019.
							1019.Deficit reductionAll spending reductions related to this
				title shall be for deficit
				reduction.
							.
				403.Technical and
			 conforming amendments
				(a)Exercise of
			 rulemaking powersSection 904 of the Congressional Budget Act of
			 1974 (2 U.S.C. 621 note) is amended—
					(1)in subsection (a),
			 by striking 1017 and inserting 1012; and
					(2)in subsection (d),
			 by striking section 1017 and inserting section
			 1012.
					(b)Analysis by
			 Congressional Budget OfficeSection 402 of the Congressional
			 Budget Act of 1974 is amended by inserting (a) after
			 402. and by adding at the end the following new
			 subsection:
					
						(b)Upon the receipt
				of a special message under section 1011 proposing to cancel any item of direct
				spending, the Director of the Congressional Budget Office shall prepare an
				estimate of the savings in budget authority or outlays resulting from such
				proposed cancellation relative to the most recent levels calculated consistent
				with the methodology used to calculate a baseline under section 257 of the
				Balanced Budget and Emergency Deficit Control Act of 1985 and included with a
				budget submission under section 1105(a) of title 31, United States Code, and
				transmit such estimate to the chairmen of the Committees on the Budget of the
				House of Representatives and
				Senate.
						.
				(c)Clerical
			 Amendments(1)Section 1(a) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by striking
			 the last sentence.
					(2)Section 1021(c) of such Act (as
			 redesignated) is amended is amended by striking rescinded or that is to
			 be reserved and insert canceled and by striking
			 1012 and inserting 1011.
					(3)Table of ContentsThe
			 table of contents set forth in section 1(b) of the Congressional Budget and
			 Impoundment Control Act of 1974 is amended by deleting the contents for parts B
			 and C of title X and inserting the following:
						
							
								Part B—Legislative Line-Item Veto
								Sec. 1011. Line-item veto authority.
								Sec. 1012. Procedures for expedited consideration.
								Sec. 1013. Presidential deferral authority.
								Sec. 1014. Identification of targeted tax benefits.
								Sec. 1015. Treatment of cancellations.
								Sec. 1016. Reports by Comptroller General.
								Sec. 1017. Definitions.
								Sec. 1018. Expiration.
								Sec. 1019. Deficit reduction.
								Sec. 1020. Suits by Comptroller
				General.
								Sec. 1021. Proposed deferrals of budget
				authority.
							
							.
					(d)Effective
			 DateThe amendments made by this subtitle shall take effect on
			 the date of its enactment and apply only to any dollar amount of discretionary
			 budget authority, item of direct spending, or targeted tax benefit provided in
			 an Act enacted on or after the date of enactment of this Act.
				404.Rescission
			 measures considered
				(a)Rules
			 AmendmentClause 6(c) of rule XIII of the Rules of the House of
			 Representatives is amended by inserting before the period , or a rule or
			 order that limits any amendment otherwise in order to a rescission
			 bill.
				(b)Automatic
			 Allocations ReductionsClause 4(b) of rule X of the Rules of the
			 House of Representatives is amended by inserting (1) after
			 (b), by redesignating subparagraphs (1) through (6) as
			 subdivisions (A) through (F), respectively, and by adding at the end the
			 following:
					
						(2)(A)Whenever a rescission
				bill passes the House of Representatives, the Committee on the Budget shall
				immediately reduce the applicable allocations under section 302(a) of the
				Congressional Budget Act of 1974 by the total amount of reductions in budget
				authority and in outlays resulting from such rescission bill.
							(B)As used in this subparagraph, the
				term rescission bill means a bill or joint resolution which only
				rescinds, in whole or in part, budget authority and which includes only titles
				corresponding to the most recently enacted appropriation bills that continue to
				include unobligated
				balances.
							.
				(c)Privileged
			 Discharge ResolutionsRule XIII of the Rules of the House of
			 Representatives is amended by adding at the end the following new
			 clause:
					
						8. (a)
				By February 1, May 1, July 30, and November 11 of each session,
				the majority leader shall introduce a rescission bill. If such bill is not
				introduced by that date, then whenever a rescission bill is introduced during a
				session on or after that date, a motion to discharge the committee from its
				consideration shall be privileged after the 10-legislative day period beginning
				on that date for the first 5 such bills.
						(b)It shall not be in
				order to offer any amendment to a rescission bill except an amendment that
				increases the amount of budget authority that such bill rescinds.
						(c)As used in this
				clause and in clause 6, the term rescission bill has the meaning
				given such term in clause 4(b)(2)(B) of rule
				X.
						.
				(d)Point of
			 OrderRule XXI of the Rules of the House of Representatives (as
			 amended by subsection (d)) is further amended by adding at the end the
			 following new clause:
					
						9. It shall
				not be in order to consider any rescission bill, or conference report thereon
				or amendment thereto, unless—
							(1)in the case of
				such bill or conference report thereon, it is made available to Members and the
				general public on the Internet for at least 48 hours before its consideration;
				or
							(2)(A)in the case of an
				amendment to such rescission bill made in order by a rule, it is made available
				to Members and the general public on the Internet within one hour after the
				rule is filed; or
								(B)in the case of an amendment under an
				open rule, it is made available to Members and the general public on the
				Internet immediately after being offered; in a format that is searchable and
				sortable.
								(3)No amendment to an
				amendment to a rescission bill shall be in order unless germane to the
				amendment to which it is
				offered.
							.
				VBiennial Budget
			 Deficit Reduction 
			501.Joint
			 Committee on Deficit Reduction
				(a)Establishment
			 and composition
					(1)In
			 generalThere is established a Joint Committee on Deficit
			 Reduction (referred to in this Act as the joint committee) to be
			 composed of 20 members as follows:
						(A)Ten members of
			 the House of Representatives, including 5 members appointed from the majority
			 party by the Speaker of the House and 5 members from the minority party to be
			 appointed by the minority leader.
						(B)Ten members of
			 the Senate, including 5 members appointed from the majority party by the
			 majority leader of the Senate and 5 members from the minority party to be
			 appointed by the minority leader.
						(2)VacancyA
			 vacancy in the joint committee shall not affect the power of the remaining
			 members to execute the functions of the joint committee, and shall be filled in
			 the same manner as the original selection.
					(3)AgreementNo
			 recommendation shall be made by the joint committee except upon the majority
			 vote of the members from each House, respectively.
					(4)Public
			 meetingsThe joint committee shall hold not fewer than 5 public
			 hearings in preparing legislation as required under section 6002.
					(b)DutiesThe
			 joint committee shall be responsible for reporting biennial legislation as
			 provided in section 6002.
				(c)ResourcesThe
			 joint committee may utilize the resources of the House and Senate.
				502.Biennial
			 budget deficit reduction legislation
				(a)Agency
			 reportsNot later than June
			 1st of each odd numbered year, the Government Accountability Office and
			 Congressional Budget Office shall report to the joint committee—
					(1)recommendations for eliminating waste,
			 fraud, abuse, and ineffective, duplicative, or outdated Government programs and
			 recommendations for streamlining, consolidating, or eliminating wasteful
			 Government programs; and
					(2)the projected savings of the
			 recommendations over a 10-year period.
					(b)Deficit
			 reduction targetIn this
			 section, the term deficit reduction target means 10 percent of
			 the previous year’s budget deficit, not exceeding 5 percent of the previous
			 year’s total outlays and not less than 1 percent of the previous year’s total
			 outlays.
				(c)Legislation
					(1)IntroductionNot later than July 15th of each odd
			 numbered year, the chairman or ranking member of the joint committee or their
			 designees shall introduce legislation (referred to in this Act as the
			 legislation) which shall be referred to the joint
			 committee—
						(A)to eliminate or reduce spending on
			 wasteful, fraudulent, abusive, ineffective, duplicative, or outdated Government
			 programs; and
						(B)that achieves a savings equal to or greater
			 than the deficit reduction target.
						(2)DischargeAfter the legislation is introduced and
			 made public for at least 72 hours, the joint committee shall discharge the
			 legislation not later than 2 weeks after introduction to the House and the
			 Senate and report the legislation with a favorable recommendation, unfavorable
			 recommendation, or no recommendation.
					(3)ConsiderationOnce the legislation is discharged from the
			 joint committee, it shall be in order in the House or the Senate, as
			 appropriate, to move to the legislation not later than September 15th of the
			 year of introduction. The legislation shall not be subject to amendment or
			 points of order. Debate on the legislation shall be limited to 20 hours in the
			 Senate and 3 hours in the House.
					(4)Other
			 HouseUpon passage of
			 legislation in the House or the Senate under paragraph (3), it shall be in
			 order for the other house to move to the respective bill not later than
			 September 25th with the same rules of debate.
					(5)VetoIf the legislation is vetoed, both the
			 House and the Senate shall vote on whether override the veto not later than 1
			 week after the veto.
					(d)Adjustment of
			 budget capsIf legislation is enacted pursuant to this title, the
			 Chairmen of the House and Senate Committees on the Budget shall reduce the
			 appropriate budgetary allocations and levels in the most recently enacted
			 budget resolution to reflect the reductions achieved by such
			 legislation.
				VIPaygo honesty
			 with respect to trust funds
			601.PAYGO and
			 trust funds
				(a)In
			 generalAny increase in
			 revenues or reduced spending in a Federal trust fund resulting from a bill,
			 amendment, resolution, motion, or conference report shall—
					(1)not be counted for purposes of offsetting
			 revenues, receipts, or discretionary spending under the Congressional Budget
			 Act of 1974 or the Statutory Pay-As-You-Go Act of 2010; and
					(2)only be used for the purposes of the
			 Federal trust as provided by law.
					(b)Intergovernmental
			 transfersNothing in this
			 section shall impact intergovernmental lending from a Federal trust fund to
			 annual government operations.
				VIITermination of
			 stimulus funding
			701.Termination of
			 stimulus fundingAny amounts
			 appropriated or made available and remaining unobligated on October 1, 2010,
			 under the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) are
			 rescinded.
			
